Name: Commission Regulation (EEC) No 2048/86 of 30 June 1986 repealing Regulation (EEC) No 1904/86 applying the duty in the Common Customs Tariff to imports of lemons originating in Israel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173/86 Official Journal of the European Communities 1 . 7. 86 COMMISSION REGULATION (EEC) No 2048/86 of 30 June 1986 repealing Regulation (EEC) No 1904/86 applying the duty in the Common Customs Tariff to imports of lemons originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1627/75 of 26 June 1975 on imports of fresh lemons originating in Israel ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1904/86 (2) applied the duty in the Common Customs Tariff to imports of fresh lemons originating in Israel ; Whereas, pursuant to the second paragraph of Article 4 of Regulation (EEC) No 1627/75, this rule remains in force until the quotations referred to in Article 2 ( 1 ) of that Regulation, adjusted by the convention factors and following deduction of import charges other than customs duties, remain equal to or higher than the price laid down in Article 3 of that Regulation for three consecutive market days on the representative markets of the Community with the lowest quotations ; Whereas the present trend of prices of Israeli products on the representative markets indicates that the conditions set out in the second paragraph of Article 4 of Regulation (EEC) No 1627/75 are fulfilled ; whereas Regulation (EEC) No 1904/86 should therefore be repealed, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 1904/86 of 19 June 1986 applying the duty in the Common Customs Tariff to fresh lemons imported from Israel is hereby repealed. Article 2 This Regulation shall enter into force on 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 165, 28 . 6 . 1975, p . 9 . 2) OJ No L 164, 20 . 6 . 1986, p . 13 .